DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sydney McKinney on 12/13/2021.

The application has been amended as follows: 

a biomaterial support member having a length;
at least one thread set comprising a plurality of thread set arms having a plurality of electronic leads running through the thread set arms, the thread set arms being fully encapsulated within the biomaterial support member; and
a plurality of electrodes fixed to the thread set arms,
wherein when the TEENI device is sutured into a subject in need thereof, the plurality of thread set arms are configured to be positioned at least partially within a transected nerve.
9. (Currently Amended) A system for supporting a transected nerve, the system comprising:
a tissue-engineered electronic peripheral nerve interface (TEENT) device, the TEENI device comprising:
a biomaterial support member;
a thread set comprising a plurality of thread set arms having a plurality of electronic leads running through the thread set arms, the thread set arms being fully encapsulated within the biomaterial support member; and
a plurality of fixed to the plurality of thread set arms,
wherein when the TEENI device is sutured into a subject in need thereof, the plurality of thread set arms are configured to be positioned at least partially within the transected nerve;
a control element comprising processing circuitry configured to:
a regenerated nerve,
amplify the signal,
record the neural activity in the regenerated nerve, and
stimulate the regenerated nerve;
a connecting element comprising a plurality of suture holes and a plurality of connecting element electronic leads connected to the TEENI device and extending to the control element; and
a downstream element configured to communicate with the transected nerve via the control element.

10. (Original) The system of claim 9, wherein the TEENI device is configured to regenerate the transected nerve to form the regenerated nerve.

Claim 18-20 have been cancelled.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/Primary Examiner, Art Unit 3771